DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the Arguments/Remarks filed 1/27/21. Claims 1-7, 13-19, and 21-26 are pending.

Response to Arguments
Applicant's arguments (filed 1/27/21) regarding the 112(a) rejection of claims 5-7, 11-18 and 21-24, and the 103 rejection of claims 1-4 and 19 in view of Liu have been fully considered but they are not persuasive. The examiner maintains the rationale presented in the arguments of the 10/27/20 rejection and again in the 1/25/21 interview.
The rejection of claim 19 under 112(b) has been withdrawn.
The 103 rejection of claim 1 in view of Zeman has been corrected, necessitating the non-final Office Action.
As to claim 5, Applicant submits that the combination of Figures 5-3, 1-1, and 1-2 teaches, “the body overlaps the tragus and at least one of the antitragus or the antihelix” despite this feature not being mentioned anywhere in the specification of the original claim set. The examiner respectfully disagrees. Applicant cites ¶0006, which states “some of the drawings may be schematic or exaggerated representations of concepts.” The examiner notes that the full sentence is “While some of the drawings may be schematic or exaggerated representations of concepts, at least some of the drawings may be drawn to scale.” The specification does not disclose which of the figures (if any) are drawn to scale and which figures are “exaggerated representations.” MPEP 2125(II) titled “PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE” states, “When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value.” 

Applicant further cites ¶0060, which states, “Any element described in relation to an embodiment herein may be combinable with any element of any other embodiment described herein.” The issue is that an embodiment where “the body overlaps the tragus and at least one of the antitragus or the antihelix” is not described at all. Even substituting like part for like part, as Applicant suggests on p. 11 of the Arguments, does not provide any actual evidence of the body of the device overlapping the tragus and the antitragus/antihelix of all ears. As previously mentioned, these drawings have not been indicated that they are to scale so it is unclear how Figs. 1-1 and 1-2 would fit in the ear drawing of Fig. 5-3. The reliance on these three figures requires at least the assumption that the drawings are to scale (which as mentioned above, they are not), the assumption that all user’s ears are exactly the same size and shape (which they are not), and the assumption that all user’s wear the device like Fig. 5-3 and not Fig. 5-2 since “The user may customize the fit of the personal audio device 500 by varying the amount of rotation of the personal audio device 500 in the outer ear 538 for outer ears 538 with different distances between the antihelix 541 and tragus 542” (see ¶0045). 
It is further noted that besides the device bodies, the ear inserts of Figs. 1-1 and 1-2 are completely different from the ear insert of Fig. 5-3. The sound director 110 in Figs. 1-1 and 1-2 is located in the center of the ear insert while the sound director 512 is located at an end of the ear insert in Fig. 5-3. This is because they are using completely different ear inserts. Fig 5-3 shows the fit of a device similar to that of Fig. 4 (or else Figs. 6-10), using a completely different 
	As to claim 1, Applicant submits Zeman is silent regarding the “Always Aware eartips” not blocking all sound and submits that the ear hooks must be involved. The examiner respectfully disagrees. Poly is the product page for the device which Zeman reviews. Regarding the Always Aware eartips, Poly discloses “The unique eartip design doesn’t fully block the ear canal, letting in ambient sound and allowing you to simultaneously listen to music and hear your surroundings.” The eartips themselves are responsible for not blocking themselves, not Applicant’s suggestion that it could somehow be related to the ear hooks. The examiner further asserts that how the eartips maintain their “always aware” functionality is irrelevant to the claims, as the only requirement is that they do not occlude the ear canal.
Regarding claim 5, Applicant submits that the overlap shown in Kritsonis is due to a relative viewing angle. The examiner respectfully disagrees. The image of Kritsonis shows the body overlapping the tragus and the antitragus. Further, the claim that the body of the instant application overlaps one of the tragus and antitragus or antihelix is heavily dependent on the size of an individual wearer’s ears. It is recognized in ¶0034 of the instant specification that people have different sized ears and require different ear insert fits. There is no guarantee that a body that overlaps the tragus and antitragus on one person’s ear will do the same on another’s. 
As to claim 19, Applicant submits that Zeman teaches away from multiple sets of eartips. The examiner respectfully disagrees. Zeman recognize a negative in the product (BackBeat Fit 3100) that “the single size might not work for everyone.” One of ordinary skill in the art would have seen this problem and viewed the Kromann’s teaching of different sized eartips as the solution. There is no teaching in Zeman that multiple sized eartips are a negative.
Regarding the Liu rejection of claim 1, Applicant submits that the “seal 523” being “proximate the joint 509” and providing “additional sealing” is proof that the sound channel of Liu provides a seal against the ear canal. The examiner strongly disagrees. Initially, these are Liu. The relationship between the “seal 523” and “joint 509,” both of which are parts of earphone 500, is unrelated to the relationship of sound channel 220/320/420 of the earmold (which is an attachment to the earphone 500) and the ear canal of a user. Further, the use of the term “proximate” in the same sentence as the term “sealing” in reference to a part called “seal 523” does not define the term proximate to mean “sealing” throughout the entirety of the specification. ¶0092 of Liu discloses “Returning to FIG. 8A, internal housing 830 may include an aperture (not shown) proximate the microphone element of PCBA 820.” Using Applicant’s logic above, the “aperture” is “proximate the microphone element” so the aperture must seal the microphone element. As an aperture is an opening, it cannot seal the microphone element as sealing means fastening or closing securely. “Proximate” by definition means “close; very near” and “next; nearest; immediately before or after in order, place, occurrence, etc.” (see dictionary.com/browse/proximate). The sound channel is “close” or “very near” to the entrance of the ear canal of the user, just as the aperture is close or very near the microphone element and seal 523 is close or very near joint 509. Nowhere is it mentioned that the sound channel “seals” the entrance of the ear canal. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7, 13-18, 21-24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 5, there is a lack of written description for “the body overlaps the tragus and at least one of the antitragus or the antihelix.” This feature is not described in the specification, and the combination of three different drawings showing two different embodiments, none of which are indicated as being drawn to scale, is not sufficient. 
Amending the claim to focus on the relationship between the ear insert and the body of the device rather than the ear insert, body of the device, and a human body part that varies from person to person would help to overcome this rejection.
Claims 6-7, 13-18, 21-24 and 26 are rejected for depending on the above claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zeman (Zeman, Eric. "Review: Plantronics BackBeat Fit 3100." phonescoop, 28 Nov. 2018, www.phonescoop.com/articles/article.php?a=21452#gg= 10684&gp=83626) in view of Kritsonis (Kritsonis, Ted. "Plantronics BackBeat Fit 3100 review." techradar, 1 Mar. 2019, www.techradar.com/uk/reviews/plantronics-backbeat-fit-3100.), as evidenced by Poly ("BACKBEAT FIT 3100." Poly, 2018, www.poly.com/us/en/products/headsets/backbeat/backbeat-fit-3100) for the definition of “Always Aware.”
As to claim 1, Zeman discloses an electronic device for playing audio information to a user's ear having a concha, a tragus, an antitragus, and an ear canal (p. 1 ¶01 and Figure at top of page. “Plantronics’ first foray into the truly wireless headphone space.”), the device comprising: 
a body with a post, the body having a speaker positioned to direct sound out an end of the post (See figures on pp. 1, 2, 5, 6, and 7. Body including a post that the eartip is attached to. Headphones have speakers.); and 
an ear insert positioned on the post (p. 2 ¶01 and figure at bottom of page. “Plantronics calls the eartip design “Always Aware.””) and having: 
a first end and a second end oriented in a longitudinal direction, wherein each of the first end and the second end project beyond a portion of the body proximate the ear insert in 
a fin positioned at the first end (Figure at bottom of p. 2. Fin on right side), 
wherein, where the second end does not occlude said ear canal of said user's ear (Figures on pp. 2 and 5. Fin portion contacts concha and sound opening end contacts tragus when in ear. “Always Aware” eartip design. The “Always Aware” eartip design of the BackBeat Fit 3100 is defined on p. 1 of Poly: “Whether you’re logging miles on rugged trails of city streets, keep your workouts safer with Always Aware™ eartips. The unique eartip design doesn’t fully block the ear canal, letting in ambient sound and allowing you to simultaneously listen to music and hear your surroundings.”).
	Zeman as evidenced by Poly does not expressly disclose while in an inserted position in said user's ear, the first end is configured to contact said concha of said user's ear,  the second end is configured to contatct the tragus of said user’s ear. 
	Zeman in view of Kritsonis as evidenced by Poly discloses while in an inserted position in said user's ear, the first end is configured to contact said concha of said user's ear, the second end is configured to contatct the tragus of said user’s ear (Kritsonis, first image, p. 1. BackBeat Fit 3100 shown inserted in user’s ear with fin contacting concha. Obvious from image that the second end contacts the tragus.).
Zeman and Kritsonis are analogous art because they are from the same field of endeavor with respect to the Plantronics BackBeat Fit 3100 headphone.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the ear insert contact the tragus and concha, as taught by Kritsonis. The motivation would have been to provide a nice fit (Kritsonis, fourth paragraph under “Performance”).
	As to claim 2, Zeman in view of Kritsonis as evidenced by Poly discloses while in the inserted position in said user’s ear, the second end being further configured to Kritsonis, first image, p. 1. Obvious from image that the second end contacts the antitragus.).
	The motivation is the same as claim 1 above.
As to claim 3, Zeman in view of Kritsonis as evidenced by Poly discloses a sound director positioned at the second end, the sound director in audio communication with the speaker to direct sound from the speaker through and out of the sound director (Zeman, Figure at bottom of p. 2 shows sound director on left side of eartip).
As to claim 25, Zeman in view of Kritsonis as evidenced by Poly discloses wherein contact by the ear insert with said user's ear retains the electronic device in position relative to said user's ear with sufficient force to allow said user to interact with one or more controls on the body without the electronic device dislodging from said user's ear (Zeman, p. 2, ¶02. “A firm press is required to get the control surface to "click" and recognize input.” Sufficient force such that a firm push on the controls does not dislodge the device.).

Claims 5-7, 15-16, 18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zeman in view of Kritsonis.
	As to claim 5, Zeman discloses an electronic device for playing audio information to a user's ear having a concha, a tragus, and an ear canal (p. 1 ¶01 and Figure at top of page. “Plantronics’ first foray into the truly wireless headphone space.”), the device comprising: 
a body, the body having a speaker (See figures on pp. 1, 2, 5, 6, and 7. Headphones have speakers.); and 
an ear insert connected to the body (p. 2 ¶01 and figure at bottom of page. “Plantronics calls the eartip design “Always Aware.””), the ear insert having: 

a second end oriented in a longitudinal direction to the first end, the second end including a sound director, wherein the second end projects beyond the body in the longitudinal direction, the sound director in audio communication with the speaker to direct sound from the speaker through and out of the sound director (Figures on pp. 2 and 5. Sound director opposite of fin. Sound director projects beyond body.); and 
Zeman does not expressly disclose wherein, while in an inserted position in said user's ear, the ear insert hooks behind the tragus and the antitragus and wherein the body overlaps the tragus and at least one of the antitragus or the antihelix.
	Zeman in view of Kritsonis discloses wherein, while in an inserted position in said user's ear, the ear insert hooks behind the tragus and the antitragus (Kritsonis, image on p. 1. Eartip behind the tragus and antitragus of the user.), and
wherein the body overlaps the tragus and at least one of the antitragus or the antihelix (Kritsonis, image on p. 1. Eartip overlaps the tragus and antitragus of a user.).
The motivation would have been to provide a nice fit (Kritsonis, fourth paragraph under “Performance”), and further that Zeman and Kritsonis are directed to the same product.	The examiner further notes that the size of the device body is nothing more than a simple design choice. There is no disclosed advantage in the specification to having the body overlap the tragus and antitragus and/or antihelix (there is also no disclosure of this feature at all, see 112a rejection above.). How a device body fits is heavily dependent on the size of an individual wearer’s ears. It is recognized in ¶0034 of the instant specification that people have different sized ears and require different ear insert 
As to claim 6, Zeman in view of Kritsonis discloses a processor in data communication with the speaker and a communication device in data communication with the processor (Zeman, p. 1 ¶04. “The 3100 are truly wireless headphones.” Processor and communication device inherent for wireless headphones.).
As to claim 7, Zeman in view of Kritsonis discloses the electronic device being a wireless communication device (Zeman, p. 1 ¶04. “The 3100 are truly wireless headphones.).
As to claim 15, Zeman in view of Kritsonis discloses the ear insert having a first depth at the sound director that is greater than a second depth at the fin (Zeman, p. 1 and fourth thumbnail under fig. 1 on p. 2 showing the sound director having a depth greater than the fin. Enlarged version of thumbnail included.).
As to claim 16, Zeman in view of Kritsonis discloses the body further including a microphone, the microphone oriented in the same longitudinal direction as the sound director (Zeman, “voice calls routed through the BackBeat FIT 3100s sound excellent.” Kritsonis, “Phone call quality was a bright spot for us, even without HD Voice activated. Callers came through clearly, and they noted the same on their end.” Microphone for voice calls. The orientation of the microphone is a simple design choice and one of ordinary skill in the art would have found it obvious for the microphone to be oriented in the same direction as the sound director (i.e. facing the mouth.)).
As to claim 18, Zeman in view of Kritsonis discloses the sound director being offset from a centerline of the ear insert in a vertical direction (Zeman p. 2 second image shows sound director offset from a centerline.).
claim 21, Zeman in view of Kritsonis discloses wherein the body overlaps both the tragus and the concha (see at least the image on Kritsonis p. 1 which shows the body overlaps the tragus and concha.).
The motivation is the same as claim 5 above.
As to claim 22, Zeman in view of Kritsonis discloses wherein at least a portion of the body is outside of an outer ear of said user (see at least the image on Kritsonis p. 1 which shows a portion of the body outside of the outer ear.).
The motivation is the same as claim 5 above.
As to claim 23, Zeman in view of Kritsonis discloses wherein an entirety of the body is outside said outer ear of said user (see at least the image on Kritsonis p. 1 which shows an entirety of the body outside the outer ear.).
The motivation is the same as claim 5 above.
As to claim 24, Zeman in view of Kritsonis discloses a post, the body being connected to a first end of the post and the ear insert being connected to a second end of the post, the second end being opposite the first end, and wherein the body projects beyond the post in at least the longitudinal direction or a vertical direction, and wherein the ear insert projects beyond the post in at least the longitudinal or the vertical direction (See Zeman figures on pp. 1, 2, 5, 6, and 7. Body including a post that the eartip is attached to. Both body and eartip project beyond the post.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zeman in view of Kritsonis, as applied to claim 5 above, in view of Liu et al. (US 2015/0110320 A1) hereinafter “Liu.”
As to claim 13, Zeman in view of Kritsonis does not expressly disclose the ear insert including an insert material with a varying durometer.
Zeman in view of Kritsonis as modified by Liu discloses the ear insert including an insert material with a varying durometer (Liu, ¶0050. “The earmold is made of a firm but flexible elastomeric material, such as silicone or rubber… In certain embodiments, an elastomeric material may have a hardness of between about 25 and about 30 Shore A.”).
Zeman, Kritsonis and Liu are analogous art because they are from the same field of endeavor with respect to earphones.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a material with a varying durometer, as taught by Liu. The motivation would have been to allow the earmold to be mated with an earpiece and allow some compliance in different regions (Liu, ¶0050).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zeman in view of Kritsonis, as applied to claim 5 above, in view of Reki ("Reki Backbeat Fit 3100 Ear Tips | Silicone Earbuds Eartips Ear Gels Compatible with Plantronics BackBeat FIT 3100 2100 Wireless Sports Headphones - 4pcs (Black)." Amazon, 7 Nov. 2018, amazon.com/Reki-Backbeat-Compatible-Plantronics-Headphones/dp/B07K8VFZF7?th=1.). 
	As to claim 14, Zeman in view of Kritsonis does not expressly disclose the ear insert having an aperture through which a portion of the body is positioned.
	Zeman in view of Kritsonis as modified by Reki discloses the ear insert having an aperture through which a portion of the body is positioned (Reki, pp. 1 and 7. Ear tips have aperture to connect to earphone body.).
Zeman, Kritsonis and Reki are analogous art because they are from the same field of endeavor with respect to the BackBeat Fit 3100.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an aperture in the ear tips, as Reki. The motivation would have been to connect the ear tips to the earphone device and to be able to replace damaged, scratched, defective or lost ear tips (Reki, p. 1).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zeman in view of Kritsonis, as applied to claim 5 above, in view of Plantronics ("BackBeat FIT User Guide." Plantronics, 2017).
As to claim 17, Zeman in view of Kritsonis does not expressly disclose the body being rotatable about a body axis relative to the ear insert.
Zeman in view of Kritsonis as modified by Plantronics discloses the body being rotatable about a body axis relative to the ear inset (Plantronics, p. 9. “Rotate the eartip between a plus and minus 20˚ range to achieve an optimal fit and sound experience.”).
Zeman, Kritsonis and Plantronics are analogous art because they are from the same field of endeavor with respect to earphones.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to rotate the insert/body, as taught by Plantronics. The motivation would have been to achieve and optimal fit and sound experience (Plantronics, p. 9).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zeman in view of Kromann et al. (US 2011/0261988 A1) hereinafter “Kromann,” as evidenced by Poly for the definition of “Always Aware.”
As to claim 19, Zeman discloses a kit for a personal audio device, the personal audio device having a body, the body having a speaker (p. 1 and figure on p. 1. headphone and eartip), the kit comprising:

the sound director in audio communication with the speaker to direct sound from the speaker through and out of the sound director (See figures on pp. 1, 2, 5, 6, and 7. Body including a post that the eartip is attached. Eartip directs sound from speaker to ear.), 
wherein the first ear insert has a first length and a first height and the first ear insert is selectively attachable to the body at a post (See figures on pp. 1, 2, 5, 6, and 7. Body including a post that the eartip is attached to. Eartip has a length and a height.), 
wherein, in a first installed configuration, with the body connected to the first ear insert, the first ear insert does not occlude an ear canal of a user's ear (P. 2, ¶01 and Figures on pp. 2 and 5. Fin portion contacts concha and sound opening end contacts tragus when in ear. “Always Aware” eartip design. The “Always Aware” eartip design of the BackBeat Fit 3100 is defined on p. 1 of Poly: “Whether you’re logging miles on rugged trails of city streets, keep your workouts safer with Always Aware™ eartips. The unique eartip design doesn’t fully block the ear canal, letting in ambient sound and allowing you to simultaneously listen to music and hear your surroundings.”); and 
a second ear insert having an integrated fin and sound director oriented in a longitudinal direction opposite one another and the fin and sound director each projecting beyond the body in the longitudinal direction (See figures on pp. 2 and 5. Ends of eartip project beyond the body.), 
the sound director in audio communication with the speaker to direct sound from the speaker through and out of the sound director (See figures on pp. 1, 2, 5, 6, and 7. Body including a post that the eartip is attached. Eartip directs sound from speaker to ear.), 

wherein, in a second installed configuration with the body connected to the second ear insert, the second ear insert does not occlude said ear canal of said user's ear (P. 2, ¶01 and Figures on pp. 2 and 5. Fin portion contacts concha and sound opening end contacts tragus when in ear. “Always Aware” eartip design. The “Always Aware” eartip design of the BackBeat Fit 3100 is defined on p. 1 of Poly: “Whether you’re logging miles on rugged trails of city streets, keep your workouts safer with Always Aware™ eartips. The unique eartip design doesn’t fully block the ear canal, letting in ambient sound and allowing you to simultaneously listen to music and hear your surroundings.”).
Zeman does not expressly disclose the second ear insert differing from the first ear insert in at least one of length or height. 
Zeman in view of Kromann discloses the second ear insert differing from the first ear insert in at least one of length or height (Kromann, ¶0065, Figs. 2-6. “In order to provide earphone devices 1 to ears of different sizes the size of the conchal wall stabilizer 4 and the ear canal protrusion 3 can be varied. Thus, a headset can be provided with three different earphone devices with identical main bodies 14 but different sized ear canal protrusions 3 and conchal wall stabilizers 4.”).
Zeman and Kromann are analogous art because they are from the same field of endeavor with respect to earphones.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have different size earphones, as taught by Kromann. The motivation would have been provide different sized options to users to fit their ears (Kromann, ¶0065). This need for different sized eartips is also recognized in Zeman, which discloses “I found the Always Aware eartips to be comfortable, but the single size might not work for everyone” (p. 2, ¶01).

*Rejection of claims 1-4 with Liu and claim 19 with Liu and Kromann:

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2015/0110320 A1) hereinafter “Liu.”
As to claim 1, Liu discloses an electronic device for playing audio information to a user's ear having a concha, a tragus, an antitragus, and an ear canal (¶0002, ¶0059), the device comprising: 
a body with a post (¶0060-0061, Figs. 5a/b. Combined front and rear members 510 and 520 form the body. Sound funnel 512 representing.), 
the body having a speaker positioned to direct sound out an end of the post (¶0060 and ¶0062, Figs. 5a/c. Speaker with diaphragm 542 located within body and directs sound through sound funnel 512.); and 
an ear insert positioned on the post (¶0050, ¶0054-0055 and ¶0059, Figs. 2a-d. Earmold 200. Support mechanism for earphone 500 of Figs. 5a-c may include in-ear tension/friction mechanism (earmold) of Figs. 2a-d.) and having: 
a first end and a second end oriented in a longitudinal direction (Figs. 2a-d. First end 236 and second end 220.), and 
a fin positioned at the first end (¶0053, Fig. 2a. Fin 236.), 
wherein, while in an inserted position in said user's ear, the first end is configured to contact said concha of said user's ear and the second end is configured to contact said tragus of said user's ear (¶0049 and ¶0051. “The earmold may be deformed by force exerted by one or more of the ear structures surrounding the anterior concha cavum, posterior concha cavum, superior concha cavum, and the inferior concha cavum” and 
where the second end does not occlude said ear canal of said user's ear (¶0052. “The sound channel at the anterior portion of the earmold points towards and is proximate the entrance of the ear canal, but does not enter the ear canal itself.”).
Liu does not expressly disclose wherein each of the first end and the second end project beyond a portion of the body proximate the ear insert in the longitudinal direction. 
However, based on Figs. 2a-d and 5a/b, one of ordinary skill in the art would have found it obvious that the first and second ends of earmold 200 project beyond the sides of earphone, before the effective filing date of the invention. In another embodiment, Fig. 6c shows a similar earmold 680 projecting beyond the body of earbud 600. The motivation would have been in order to secure the earphone in the ear
As to claim 2, Liu discloses while in the inserted position in said user's ear, the second end being further configured to contact said antitragus of said user's ear (¶0051. “The earmolds described herein allows for fitting inside many different shapes of concha cavae, while providing enough pressure both at the anterior concha cavum and the posterior concha cavum to maintain the earmold inside the concha cavum.” Antitragus is one of said ear structures.).
As to claim 3, Liu discloses a sound director positioned at the second end, the sound director in audio communication with the speaker to direct sound from the speaker through and out of the sound director (¶0052, Fig. 2b. Sound channel output port 220 allows sound from the earpiece to be directed into the ear canal.).
As to claim 4, Liu discloses while in the inserted position in said user's ear, the sound director is not positioned in said ear canal (¶0052. “The sound channel at the .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Kromann et al. (US 2011/0261988 A1) hereinafter “Kromann.”
As to claim 19, Liu discloses a kit for a personal audio device (¶0002), the personal audio device having a body, the body having a speaker (¶0060 and ¶0062, Figs. 5a-c. Speaker with diaphragm 542 located within body 510/520.), the kit comprising: 
a first ear insert having an integrated fin and sound director oriented in a longitudinal direction opposite one another (¶0053, Fig. 2a/b. Earmold 200 with fin 236 and sound channel output port 220), 
the sound director in audio communication with the speaker to direct sound from the speaker through and out of the sound director (¶0052, Fig. 2b. Sound channel output port 220 allows sound from the earpiece to be directed into the ear canal.), 
wherein the first ear insert has a first length and a first height and the first ear insert is selectively attachable to the body at a post (¶0050, ¶0054-0055 and ¶0059, Figs. 2a-d. Support mechanism for earphone 500 of Figs. 5a-c may include in-ear tension/friction mechanism (earmold) of Figs. 2a-d.),
wherein, in a first installed configuration, with the body connected to the first ear insert, the first ear insert does not occlude an ear canal of a user’s ear (¶0052. “The sound channel at the anterior portion of the earmold points towards and is proximate the entrance of the ear canal, but does not enter the ear canal itself.”), and 
a second ear insert having an integrated fin and sound director oriented in a longitudinal direction opposite one another and the fin and sound director (¶0053, Fig. 2a/b. Earmold 200 with fin 236 and sound channel output port 220), 

wherein the second ear insert has a second length and a second height and the second ear insert is selectively attachable to the body at the post (¶0050, ¶0054-0055 and ¶0059, Figs. 2a-d. Support mechanism for earphone 500 of Figs. 5a-c may include in-ear tension/friction mechanism (earmold) of Figs. 2a-d.), 
wherein, in a second installed configuration with the body connected to the second ear insert, the second ear insert does not occlude said ear canal of said user’s ear  (¶0052. “The sound channel at the anterior portion of the earmold points towards and is proximate the entrance of the ear canal, but does not enter the ear canal itself.”).
Liu does not expressly disclose the fin and sound director each projecting beyond a portion of the body proximate the ear insert in the longitudinal direction. 
However, based on Figs. 2a-d and 5a/b, one of ordinary skill in the art would have found it obvious that the first and second ends of earmold 200 project beyond the sides of earphone, the motivation being in order to secure the earphone in the ear. In another embodiment, Fig. 6c shows a similar earmold 680 projecting beyond the body of earbud 600.
Liu does not expressly disclose the second ear insert differing from the first ear insert in at least one of length or height.
Liu in view of Kromann discloses the second ear insert differing from the first ear insert in at least one of length or height (Kromann, ¶0065, Figs. 2-6. “In order to provide earphone devices 1 to ears of different sizes the size of the conchal wall stabilizer 4 and the ear canal protrusion 3 can be varied. Thus, a headset can be provided with three different earphone devices with identical main bodies 14 but different sized ear canal protrusions 3 and conchal wall stabilizers 4.”).
Liu and Kromann are analogous art because they are from the same field of endeavor with respect to earphones.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have different size earphones, as taught by Kromann. The motivation would have been provide different sized options to users to fit their ears (Kromann, ¶0065).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mainini (US 2020/0084546) and O’Kane (O'Kane, Sean. "BOSE SOUNDSPORT FREE REVIEW: TRULY WIRELESS EARBUDS NEVER SOUNDED SO GOOD." The Verge, www.theverge.com/circuitbreaker/2017/10/27/16508068/bose-soundsport-free-review-truly-wireless-earbuds.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412.  The examiner can normally be reached on Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/JAMES K MOONEY/Primary Examiner, Art Unit 2654